Citation Nr: 0944029	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  03-08 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating for service-
connected temporomandibular joint (TMJ) disease, in excess of 
10 percent from July 1, 1996, to April 20, 2003, and in 
excess of 30 percent from April 21, 2003, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection and assigned a 10 
percent disability rating for TMJ disease, effective from 
July 1, 1996.

In a July 2003 rating decision, an increased rating to 30 
percent was assigned for TMJ disease, effective from April 
21, 2003.  A temporary total evaluation due to convalescence 
was also assigned from July 17, 2001, to August 16, 2001, and 
is not part of this appeal.  In October 2007, the Board 
remanded this case.  


FINDING OF FACT

On September 2, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran via the VA Compensation and Pension (C&P) office that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  On September 2, 2009, an electronic mail 
was received from Veterans Benefits Administration (VBA) that 
indicated that the Veteran was going to withdraw his claim.  
That same day, via the C&P office, it was confirmed in a 
written facsimile that the claim was being withdrawn.  
Thereafter, an informal hearing presentation was received in 
which the Veteran's representative indicated that she 
believed that the Veteran was withdrawing his appeal, but 
that the Veteran had not contacted VA.  However, as noted, he 
did contact another division of VA with that information 
which is accepted as his withdrawal of appeal.  

The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


